6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are presented for examination.
Claims 1, 7 and 13 were amended.
This is a Non-Final Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
ODP rejection has been maintained based on applicant’s arguments.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3, 5-8, 11-13 and 15-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4 and 6-8 of Patent No. US 10,380,086.  Although the conflicting claims are not identical, they are not patentable distinct from each other because 
Instant Application 
US Patent: US 10,380,086
1, 7 and 13
1 and 7
3, 8, and 15
2 and 8
5, 11 and 17
4
6, 12 and 18
6




Claims 1, 3, 5-8, 11-13 and 15-18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4 and 5 of Patent No. US 10,691,656.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 10,691,656
1, 7 and 13
1
3, 8, and 15
2
5, 11 and 17
4
6, 12 and 18
5


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 rejected under 35 U.S.C. 103 as being unpatentable over Altinel et al. (US 2006/0026154 (IDS))  in view of in view of Ponnekanti et al. (US 6,363,387), Diehl (US 2016/0283890 – IDS (Provisional application filed Mar 23, 2015) and further in view of Jaiswal et al. (US 2013/0226882) 

1.    Altinel teaches, A database system comprising:
a memory configured to store a first table (Fig 2, Cache table) comprising a plurality of rows and a dedicated table (Fig 2, Backend Table); and
a processing unit coupled to the memory and configured: 
responsive to request to delete a selected row in the first table, logically delete a selected row in the first table by deleting the selected row into a corresponding row of the dedicated table that corresponds to the selected row to be deleted (Paragraph [0048] – dynamic caching table is updated in response to deletion and insertion of rows at the backend database);
query the dedicated table while executing a query against the first table to identify the corresponding row in the dedicated table (Fig 9: 908, 900 and 902 – querying backend and instance databases); and
(Paragraph [0048] deleting based on updates; which would be reflected in the subsequent queries);
Altinel does not teach or disclose, 
...logically mark for deletion a selected row in the first table by inserting a key of the selected row into a corresponding row of the dedicated table that corresponds to the selected row to be deleted;
wherein each row in the first table, as well as each row in the dedicated table, comprises a create timestamp attribute and a delete timestamp attribute;
wherein the delete timestamp attribute of the corresponding row in the dedicated table is set to a value not permitted under normal operation such that the selected row in the first table is not read under normal operation of the database system; and
the key of the selected row is a unique primary key.
However, Ponnekanti teaches ...logically mark for deletion a selected row in the first table by inserting a key of the selected row into a corresponding row of the dedicated table that corresponds to the selected row to be deleted (Claim 26 – explicitly teaches that when an index row status flag is set for delete, the index is marked for deletion, furthermore, furthermore, providing each row of a database table with a delete status flag which can be skipped during a table scan);
However, Diehl teaches, wherein each row in the first table, as well as each row in the dedicated table, comprises a create timestamp attribute and a delete timestamp attribute (Paragraph [0018] - BEGIN_TS and END_TS).
However, Jaiswal teaches, 
wherein the delete timestamp attribute of the corresponding row in the dedicated table is set to a value not permitted under normal operation (Paragraph [0050] – teaches a auto purge value of -1 which indicates that the table is eligible for automatic table cleanup) such that the selected row in the first table is not read under normal operation of the database system (intended use, this is just the intended result of mentioned function).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Altinel’s invention to allow for removal of stale data from frontend databases and making sure to still keep a backup of the stale data in the backend databases and to allow inclusion of create and delete timestamps as taught by Diehl and to allow for setting a value not permitted under normal operations as taught by Jaiswal, Because, Altinel, Ponnekanti, Diehl and Jaiswal are in the same field of endeavor of database management.  This would allow Altinel’s invention the ability to reduce locking overhead and increase concurrency (Abstract, Ponnekanti), create historical versions of the first table (Paragraph [0017]-[0018], Diehl) as well as allowing for a way to indicate if a record should not be deleted (Paragraph 50], Jaiswal).

2.     Altinel/Ponnekanti/Diehl/Jaiswal teach, The database system of claim 1, wherein the delete timestamp attribute of the corresponding row in the dedicated table is set to a value of -1. (Paragraph [0050] – teaches a auto purge value of -1 which indicates that the table is eligible for automatic table cleanup, Jaiswal)

 Altinel/Ponnekanti/Diehl/Jaiswal teach, The database system of claim 1, wherein the first table is without an index (Fig 2: cached database, Cache table, Altinel)

4.     Altinel/Ponnekanti/Diehl/Jaiswal teach, The database system of claim 1, wherein the processing unit is further configured to insert a modified version of the selected row in the first table when logically deleting the selected row (Paragraph [0048]– discloses inserting and deleting rows, Altinel)

5.     Altinel/Ponnekanti/Diehl/Jaiswal teach, The database system of claim 1, wherein the processing unit is configured to establish a correspondence between rows in the dedicated table and rows in the first table by using all rows in the first table in which the create timestamp value is smaller than the create timestamp value in rows of the corresponding dedicated table (Paragraph [0018]  - teaches two tables, wherein, the history table (first table) has all the rows containing small timestamp Begin_TS, then base table (dedicated table), Diehl).

6.     Altinel/Ponnekanti/Diehl/Jaiswal teach, The database system of claim 1, wherein the processing unit is further configured to perform a query of the first table (Paragraph [0030], querying cached tables, Altinel) during a reorganization of the first table (Paragraph [0048] – teaches updating, filtering the cache and backend databases, Altinel).

Claims 7 and 13 are similar to claim 1 hence rejected similarly.
Claims 10 and 14 are similar to claim 2 hence rejected similarly.
Claims 8 and 15 are similar to claim 3 hence rejected similarly.
Claims 9 and 16 are similar to claim 4 hence rejected similarly.
Claims 11 and 17 are similar to claim 5 hence rejected similarly.
Claims 12 and 18 are similar to claim 6 hence rejected similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159